Case 3:09-cv-00298-N Document 2810 Filed 12/04/18                 Page 1 of 24 PageID 82682


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 SECURITIES AND EXCHANGE COMMISSION,                     §
                                                         §
          Plaintiff,                                     §
                                                         §
 v.                                                      §
                                                           Civil Action No. 3:09-CV-0298-N
                                                         §
 STANFORD INTERNATIONAL BANK, LTD., et                   §
 al.,                                                    §
                                                         §
          Defendants.
                                                         §
                                                         §
                                                         §
 RALPH S. JANVEY, et al.,                                §
                                                         §
          Plaintiffs,                                    §
                                                         § Civil Action No. 3:13-cv-00477
 v.                                                      §
                                                         §
 PROSKAUER ROSE, LLP, et al.,
                                                         §
          Defendants.                                    §



              NOTICE OF COMPLIANCE WITH SCHEDULING ORDER
                     REGARDING PROSKAUER ROSE, LLP
                          SETTLEMENT [DOC. 2780]

      COME NOW Ralph S. Janvey, the Receiver for the Receivership Estate in Securities and

Exchange Commission v. Stanford International Bank, Ltd., et al., Civil Action No. 3:09-CV-

0298-N (the “SEC Action”), and the Official Stanford Investors Committee (the “Committee”), as

parties to the SEC Action and as plaintiffs in Ralph S. Janvey, in his Capacity as Court-appointed

Receiver for the Stanford Receivership Estate, and the Official Stanford Investors Committee v.

Proskauer Rose, LLP, et al. Civil Action No. 3:13-cv-0047-N (the “Proskauer Case”) (the Receiver

and the Committee are collectively the “Movants”) and file this Notice of Compliance with the


NOTICE OF COMPLIANCE
WITH SCHEDULING ORDER [DOC. NO. 349/2780]                                         Page 1
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18                  Page 2 of 24 PageID 82683


notice requirements in Paragraph 3 of the Scheduling Order entered by this Court on September

11, 2018 [Doc. No. 349 in the Proskauer Case; Doc No. 2780 in the SEC Action], in connection

with the Proskauer Rose, LLP Settlement that is the subject of the Scheduling Order.

   As reflected in the Declarations of Ralph Janvey, Edward C. Snyder, John Little as Examiner,

and Judith Blakeway, attached hereto as Exhibits 1 through 4, respectively, Movants have in all

respects complied with the notice requirements contained in the Scheduling Order. This Notice is

filed in order to comply with Paragraph 3(e) of the Scheduling Order, which requires Plaintiffs to

file written evidence of compliance with the notice requirements in the Scheduling Order not less

than ten days before the Final Approval Hearing.

Date: December 4, 2018.

Respectfully submitted,

 CASTILLO SNYDER                                   NELIGAN LLP
 By: /s/ Edward C. Snyder                          By: /s/ Douglas J. Buncher
 Edward C. Snyder                                  Douglas J. Buncher
 esnyder@casnlaw.com                               dbuncher@neliganlaw.com
 Jesse R. Castillo                                 Republic Center
 jcastillo@casnlaw.com                             325 N. St. Paul, Suite 3600
 700 N. St. Mary’s, Suite 405                      Dallas, Texas 75201
 San Antonio, Texas 78205                          Telephone: (214) 840-5320
 Telephone: (210) 630-4200                         Facsimile: (214) 840-5301
 Facsimile: (210) 630-4210

 BAKER BOTTS LLP                                   CLARK HILL STRASBURGER
 By: /s/ David T. Arlington                        By: /s/ Judith R. Blakeway
 Kevin M. Sadler                                   Judith R. Blakeway
 kevin.sadler@bakerbotts.com                       judith.blakeway@clarkhillstrasburger.com
 Scott D. Powers                                   2301 Broadway
 scott.powers@bakerbotts.com                       San Antonio, Texas 78215
 David T. Arlington                                Telephone: (210) 250-6004
 david.arlington@bakerbotts.com                    Facsimile: (210) 258-2706
 98 San Jacinto Blvd., Suite 1500
 Austin, Texas 78701                               By: /s/ David N. Kitner
 Telephone: (512) 322-2500                         David N. Kitner
 Facsimile: (512) 322-2501                         david.kitner@clarkhillstrasburger.com

NOTICE OF COMPLIANCE
WITH SCHEDULING ORDER [DOC. NO. 349/2780]                                         Page 2
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18                  Page 3 of 24 PageID 82684


                                                  901 Main Street, Suite 4400
                                                  Dallas, Texas 75202
                                                  Telephone: (214) 651-4300
                                                  Facsimile: (214) 651-4330

                                                  ATTORNEYS FOR PLAINTIFFS




                                CERTIFICATE OF SERVICE

       On December 4, 2018, I electronically submitted the foregoing document with the clerk of
the court of the U.S. District Court, Northern District of Texas, using the electronic case filing
system of the Court. All parties who have appeared in this proceeding will be served via ECF.
Investors and other interested parties will be served and given notice of the hearing on this Motion
as approved by the Court.


                                              /s/ Edward C. Snyder
                                              Edward C. Snyder




NOTICE OF COMPLIANCE
WITH SCHEDULING ORDER [DOC. NO. 349/2780]                                           Page 3
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18   Page 4 of 24 PageID 82685




                       EXHIBIT 1
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18                Page 5 of 24 PageID 82686


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

SECURITIES AND EXCHANGE                          §
COMMISSION,                                      §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §      Civil Action No. 3:09-cv-0298-N
                                                 §
STANFORD INTERNATIONAL BANK,                     §
LTD., et al.,                                    §
                                                 §
        Defendants.                              §
                                                 §
RALPH S. JANVEY, IN HIS CAPACITY                 §
AS COURT-APPOINTED RECEIVER                      §
FOR THE STANFORD RECEIVERSHIP                    §
ESTATE, AND THE OFFICIAL                         §
STANFORD INVESTORS COMMITTEE,                    §      Civil Action No. 3:13-CV-0477-N-BG
                                                 §
        Plaintiffs,                              §
                                                 §
v.                                               §
                                                 §
PROSKAUER ROSE, LLP,                             §
CHADBOURNE & PARKE, LLP, AND                     §
THOMAS V. SJOBLOM,                               §
                                                 §

______________________________________________________________________________

                     DECLARATION OF RALPH S. JANVEY
______________________________________________________________________________

                 I, Ralph S. Janvey, of 2100 Ross Avenue, Suite 2600, Dallas, Texas 75201, state

as follows:

        1.       I am the Court-appointed Receiver in the above-captioned lawsuit. I am over the

age of 21 years and am competent to make this Declaration. The facts and statements contained




DECLARATION OF RALPH S. JANVEY                                                                 1
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18                      Page 6 of 24 PageID 82687


in this Declaration are based upon personal knowledge or review of records and information

provided by Receivership professionals.

        2.       I submit this Declaration pursuant to paragraph 3(e) of the Proskauer Rose LLP

Settlement Scheduling Order (the “Scheduling Order”1) entered by the Court on September 11,

2018 in the above-captioned lawsuits.

        3.       Pursuant to paragraph 3(a) of the Scheduling Order and in compliance therewith,

the Receivership “cause[d] the Notice in substantially the same form attached as Exhibit A to the

Settlement Agreement to be sent via electronic mail, first class mail, or international delivery

service to all Interested Parties” on September 28, 2018. Although not required to do so under

the terms of the Scheduling Order, the Receivership also sent a Spanish translation of the Notice

to the same Interested Parties on September 28th.

        4.       Pursuant to paragraph 3(c) of the Scheduling Order and in compliance therewith,

the Receivership “cause[d] the Settlement Agreement, the Motions, th[e] Scheduling Order, the

Notice, and all exhibits and appendices attached to these documents [collectively, “Settlement

Documents”], to be posted on the Receiver’s website (http://stanfordfinancialreceivership.com)”

on September 28, 2018. Although not required to do so under the terms of the Scheduling Order,

the Receivership also took the following actions on September 28, 2018: (1) posted a set of

Frequently       Asked           Questions   (“FAQs”)      related      to     the     Settlement      to

http://stanfordfinancialreceivership.com; (2) posted the Settlement Documents and the FAQs to

http://stanfordfinancialclaims.com; (3) posted Spanish translations of the Settlement Documents

to http://stanfordfinancialreceivership.com and http://stanfordfinancialclaims.com; and (4) posted




1
        The Scheduling Order is Doc. No. 2563 in Civil Action No. 3:09-cv-0298-N and Doc. No. 235 in Civil
Action No. 3:12-cv-04641-N.


DECLARATION OF RALPH S. JANVEY                                                                           2
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18                 Page 7 of 24 PageID 82688


a    Spanish       set    of     the   FAQs   to   http://stanfordfinancialreceivership.com   and

http://stanfordfinancialclaims.com.



        I state under penalty of perjury that the foregoing is true and correct. Executed on this

30th day of November 2018.

                                              ___________________________________
                                              Ralph S. Janvey




DECLARATION OF RALPH S. JANVEY                                                                  3
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18   Page 8 of 24 PageID 82689




                       EXHIBIT 2
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18                     Page 9 of 24 PageID 82690


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 SECURITIES AND EXCHANGE COMMISSION,                         §
                                                             §
           Plaintiff,                                        §
                                                             §
 v.                                                          §
                                                               Civil Action No. 3:09-CV-0298-N
                                                             §
 STANFORD INTERNATIONAL BANK, LTD., et                       §
 al.,                                                        §
                                                             §
           Defendants.
                                                             §
                                                             §
                                                             §
 RALPH S. JANVEY, et al.,                                    §
                                                             §
           Plaintiffs,                                       §
                                                             § Civil Action No. 3:13-cv-00477
 v.                                                          §
                                                             §
 PROSKAUER ROSE, LLP, et al.,
                                                             §
           Defendants.                                       §


              EDWARD C. SNYDER’S DECLARATION OF COMPLIANCE WITH
                          SCHEDULING ORDER [ DOC. 2780]


         Pursuant to 28 U.S.C. § 1746, I, Edward C. Snyder, hereby declare under penalty of

      perjury that I have knowledge of the following facts, and that they are all true and correct:



         1.       My name is Edward C. Snyder. I am over 18 years of age, reside in San Antonio,

Texas, have never been convicted of a crime and am fully competent to make this Declaration.

         2.       I am counsel for the Official Stanford Investors Committee (“OSIC”) in Civil

Action No. 3:13-cv-0047-N, Ralph S. Janvey, in his Capacity as Court- appointed Receiver for the




EDWARD C. SNYDER DECLARATION                                                                          1
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18                 Page 10 of 24 PageID 82691


Stanford Receivership Estate, and the Official Stanford Investors Committee v. Proskauer Rose,

LLP, et al (the “Proskauer Case”).

       3.      Pursuant to Paragraph 3 of the Scheduling Order entered by this Court on

September 11, 2018 [Doc. No. 349 in the Proskauer Case; Doc No. 2780 in the SEC Action] in

connection with the proposed Proskauer Rose, LLP Settlement Agreement, the Receiver, OSIC,

and the Examiner were ordered to take certain steps to provide interested parties with notice of the

Settlement and its effects, including the releases and injunctions provided for in the Bar Orders

and Judgment and Bar Order, their rights and the deadlines to object to the Settlement, the Bar

Order, the Judgment and Bar Order, and Plaintiffs’ request for approval of Plaintiffs’ attorneys’

fees, and the date of and right to appear at the Final Approval Hearing.

       4.      My law firm Castillo Snyder, lead counsel for the Plaintiffs, coordinated the

publication of the notice required under Paragraph 3(b) of the Scheduling Order, and the notice

was published as required in the Wall Street Journal and the international edition of the New York

Times on October 1, 2018 (WSJ) and October 2, 2018 (NYT), respectively.

       5.      The Receiver and OSIC have in all aspects complied with the notice requirements

set forth in Paragraph 3 of the Scheduling Order.

       Executed December 4, 2018.




                                              /s/ Edward C. Snyder
                                              Edward C. Snyder




EDWARD C. SNYDER DECLARATION                                                                      2
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18   Page 11 of 24 PageID 82692




                       EXHIBIT 3
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18                  Page 12 of 24 PageID 82693


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

SECURITIES AND EXCHANGE                          §
COMMISSION,                                      §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §    CIVIL ACTION NO. 3-09-CV 0298-N
                                                 §
STANFORD INTERNATIONAL                           §
BANK, LTD., et al.,                              §
                                                 §
       Defendants.                               §

RALPH S. JANVEY, et al.,                         §
                                                 §
       Plaintiffs,                               §
                                                 §
v.                                               §
                                                 §
PROSKAUER ROSE, LLP, et al.,                     §
                                                 §
       Defendants.                               §


                 EXAMINER'S DECLARATION OF COMPLIANCE
                 WITH SCHEDULING ORDER [DOCS. NO. 2780/349]

       1.      My name is John J. Little. I am over 18 years of age, reside in Dallas, Texas,

have never been convicted of a crime and am fully competent to make this Declaration. I have

personal knowledge of the facts stated herein, and they are all true and correct.

       2.      I was appointed to serve as Examiner in this matter on April 20, 2009, see Doc.

No. 322, and have served in that capacity continuously since my appointment.

       3.      Pursuant to the Scheduling Order entered by this Court on September 11, 2018,

Doc. No. 2780, I was directed to take certain actions in connection with the Court’s

EXAMINER'S DECLARATION OF COMPLIANCE
WITH SCHEDULING ORDER [DOCS. NO. 2780/349]                                          Page 1
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18                 Page 13 of 24 PageID 82694


consideration of a proposed settlement entered into by and between, on the one hand, (i) Ralph S.

Janvey, solely in his capacity as Receiver for the Stanford Receivership Estate; (ii) the Official

Stanford Investors Committee (the “OSIC”); and (iii) Sandra Dorrell and Phillip A. Wilkinson

(the “Investor Plaintiffs”); and, on the other hand, (iv) Proskauer Rose, LLP.

       4.      Specifically, I was directed, no later than twenty-one (21) calendar days after

entry of the Court’s Scheduling Order, to “cause the [Proskauser Rose, LLP] Settlement

Agreement, the Motion, this Scheduling Order, the Notice, and all exhibits and appendices

attached to these documents, to be posted on the Examiner’s website (http://lpf-

law.com/examiner-stanford-financial-group).” Doc. No. 2780 at 5. The Scheduling Order was

entered on September 11, 2018.

       5.      English language versions of the Scheduling Order, the Notice, the Motion to

Approve, the Agreement, and the Appendix in support of the Motion to Approve (which

contained all appendices and exhibits) were posted to the Examiner’s website, together with a

narrative description of the Settlement, on September 25, 2018, in compliance with the

requirements of the Scheduling Order.

       6.      Although not required by the Scheduling Order, Spanish language versions of the

Scheduling Order, the Notice, the Motion to Approve, and the Agreement were posted to the

Examiner’s website on September 25, 2018, together with a Spanish version of the narrative

description of the Settlement.

       7.      Although not required by the Scheduling Order, the Receiver, the Examiner and

the OSIC crafted a set of seven (7) “frequently asked questions” concerning the Proskauer Rose,

LLP Settlement. Those “frequently asked questions” were posted to the Examiner’s website in

both English and Spanish on September 25, 2018.

EXAMINER'S DECLARATION OF COMPLIANCE
WITH SCHEDULING ORDER [DOCS. NO. 2780/349]                                        Page 2
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18                Page 14 of 24 PageID 82695


      8.     I have attached to this Declaration, as Exhibit 1, a true and correct copy of the

English and Spanish materials that were posted to the Examiner’s website relating to the

Proskauer Rose, LLP Settlement.

      I declare under penalty of perjury that the foregoing is true and correct.


      Executed on November 30, 2018.
                                                _________________________________
                                                        John J. Little




EXAMINER'S DECLARATION OF COMPLIANCE
WITH SCHEDULING ORDER [DOCS. NO. 2780/349]                                         Page 3
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18        Page 15 of 24 PageID 82696



                                     EXHIBIT 1

Last Update September 25, 2018

Receiver and Official Stanford Investors Committee Announce Settlement with
Proskauer Rose LLP.

On August 24, 2018, the Receiver, the Official Stanford Investors Committee (“OSIC”)
and certain individual Investor Plaintiffs filed a Motion seeking Court approval of a
settlement entered into with Proskauer Rose, LLP (“Proskauer”). Pursuant to the terms
of the settlement, the Receivership Estate will receive $63 million. On September 11,
2018, the Court entered a Scheduling Order setting a hearing on the Motion to Approve
the Proskauer Settlement and establishing a schedule for the submission of objections.

The Court has set a hearing on the Motion to Approve the Proskauer Settlement at 10:00
a.m. on Friday, December 14, 2018. Any party wishing to file an objection to the
Proskauer Settlement must do so no later than Friday, November 23, 2018.

You may access the materials pertaining to the Proskauer Settlement by clicking on the
links below:

      •      Scheduling Order, click HERE (English) and HERE (Spanish)

      •      Motion to Approve Proskauer Settlement (English only), click HERE

      •      Appendix in Support of Motion to Approve Proskauer Settlement (English
             only), click HERE

      •      Settlement Agreement, click HERE (English) and HERE (Spanish)

      •      Proposed Bar Order (SEC Action) (Exhibit B), click HERE (English) and
             HERE (Spanish)

      •      Proposed Judgment and Bar Order (Receiver Action) (Exhibit C), click
             HERE (English) and HERE (Spanish)

      •      Notice of Settlement and Bar Order Proceedings (Exhibit A), click HERE
             (English) and HERE (Spanish)

      •      Publication Notice (Exhibit G), click HERE (English) and HERE (Spanish)


                                          1
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18          Page 16 of 24 PageID 82697



PROSKAUER SETTLEMENT FAQs:

Q.    Why did the Plaintiffs and Receiver settle with Proskauer for $63 million?

A.    The reasons for the amount of the settlement are discussed at length in the Motion
      to Approve the Settlement and the Declarations included in the Appendix to the
      Motion. You can review the Motion to Approve the Settlement and the supporting
      Appendix by clicking on the links above.

Q:    If approved, which Stanford investors will be entitled to distributions from
      the Proskauer Settlement?

A:    Proceeds available for distribution from the Proskauer Settlement will be
      distributed on a pro rata basis to all Stanford Investors who (a) have Allowed Claim
      Amounts determined by the Receiver’s claim and distribution process, and (b)
      have submitted a completed Certification Notice to the Receiver (as required by
      the Court’s Order approving the Receiver’s First Interim Distribution). After the
      Court approves the Proskauer Settlement and that approval has become final, the
      Receiver will file a motion proposing and asking the Court to approve a specific
      distribution plan for available proceeds from the Proskauer Settlement.

Q:    How do I object to the Proskauer Settlement or its terms?

A:    Any objection to the Proskauer Settlement or its terms, the Motion to Approve the
      Settlement, the Application for Attorneys’ Fees, or the Judgments and Bar Orders
      must be filed in writing with the Court in the SEC Action no later than November
      23, 2018. Any objections not filed by that date will be deemed waived and will not
      be considered by the Court. Those wishing to appear and present objections at the
      Final Approval Hearing must include a request to appear in their written objections.
      Please refer to the Scheduling Order and Notice (available at the links above) for
      additional instructions.

Q:    When will the Court make a final determination on the Motion to Approve the
      Settlement?

A:    The Final Approval Hearing is set for Friday, December 14, 2018 at 10:00 AM.
      The Court will issue its decision at the hearing or some point thereafter.




                                           2
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18        Page 17 of 24 PageID 82698



Q:    If the Court approves the motion, when can I expect my distribution
      payment?

A:    The Proskauer Settlement contemplates that the Receiver will file a Motion for
      approval of a distribution plan after the Court approves the settlement and the
      settlement amount has been paid to the Receiver.

      The timing of the payment of the settlement amount will depend, first, upon when
      the Court enters its order approving the Proskauer Settlement and, second, upon
      whether any objecting party pursues an appeal from the Court’s order approving
      the settlement.

      The timing of the Court’s approval and any subsequent distribution has yet to be
      determined. As additional information becomes available, the Receiver and
      Examiner will post updates to the Stanford Financial Group Receivership websites
      and to the Examiner’s website.

Q:    I have already filed a Proof of Claim form with the U.S. Receiver. Do I need to
      file another Proof of Claim form to be considered in the Proskauer
      Distribution Plan?

A:    NO. If you have already filed a Proof of Claim form with the U.S. Receiver, you
      DO NOT need to file another form. There is no further action required by you at
      this time.

Q:    I have not received a Notice of Determination with my claim number. How
      can I be sure you received my Proof of Claim Form?

A:    You should contact the Receiver’s Claims Agent to request your claim number:

      1.    By email at info@stanfordfinancialclaims.com
      2.    By phone at 866-964-6301 or 317-324-0757.




                                          3
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18           Page 18 of 24 PageID 82699



Administrador Judicial y el Comité Oficial de Inversionistas de Stanford Anuncian
un Acuerdo con Proskauer Rose LLP.

El día 24 de agosto de 2018, el Administrador Judicial, el Comité Oficial de Inversionistas
de Stanford y ciertas otras Partes Actoras presentaron una Moción solicitando la
aprobación del Juzgado para un Convenio entre Proskauer Rose, LLP (“Proskauer”).
Conforme a los términos del acuerdo, la Administración Judicial recibirá $63 millones. El
día 11 de septiembre de 2018, el Juzgado sometió un Auto de Programación donde
establece una audiencia sobre la Moción para aprobar el Convenio de Transacción
Judicial Proskauer y establecer la programación para la presentación de objeciones.

El Juzgado ha establecido la audiencia sobre la Moción para Aprobar la Transacción
Judicial Proskauer para el día viernes, 14 de diciembre de 2018, a las 10:00
am. Cualquier parte que desee presentar una objeción al Convenio Proskauer deberá
hacerlo a más tardar el viernes, 23 de noviembre de 2018.

Podrá obtener acceso a los materiales concernientes al Convenio Proskauer al
seleccionar los enlaces establecidos a continuación:

             Auto de Programación, seleccione AQUÍ (inglés), seleccione AQUÍ
              (español)
             Moción para Aprobar Convenio Proskauer (solo inglés), seleccione AQUÍ
             Apéndice en Apoyo a la Moción para Aprobar el Convenio Proskauer
              (solo inglés), seleccione AQUÍ
             Convenio de Transacción Judicial, seleccione AQUÍ (inglés), seleccione
              AQUÍ (español)
             Auto de Exclusión Propuesto (Acción SEC) (Anexo B), seleccione AQUÍ
              (inglés), seleccione AQUÍ (español)
             Auto de Exclusión y Resolución Definitivos Propuesto (Acción del
              Administrador Judicial) (Anexo C), seleccione AQUÍ (inglés), seleccione
              AQUÍ (español)
             Notificación del Convenio y Procedimientos del Auto de Exclusión (Anexo
              A), seleccione AQUÍ (inglés), seleccione AQUÍ (español).
             Aviso de Publicación (Anexo G), seleccione AQUÍ (inglés), seleccione
              AQUÍ (español).



                                            4
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18           Page 19 of 24 PageID 82700


Preguntas Frecuentes sobre el Convenio de Transacción Judicial Proskauer:

P: ¿Por qué los demandantes y el Administrador Judicial resolvieron con
Proskauer por $63 millones?

R: Las razones por el monto del convenio se discuten a fondo en la Moción para Aprobar
Transacción Judicial y en las Declaraciones incluidas en el Apéndice de la Moción. Usted
puede revisar la Moción para Aprobar el Convenio y los apéndices de apoyo entrando a
los enlaces arriba mencionados.

P: En caso de que fuere aprobado, ¿cuáles inversionistas de Stanford tendrían
derecho a distribuciones bajo el convenio de Proskauer?

R: Las sumas de dinero del convenio de Proskauer que serán disponibles para
distribución serán distribuidas de manera proporcional entre todos los inversionistas de
Stanford quienes (a) cuenten con Cantidades de Reclamación Permitidas determinadas
por el proceso de reclamación y distribución del Administrador Judicial, y (b) hayan
presentado un Formulario de Certificación completo al Administrador Judicial (tal y como
se requiere por el Auto Judicial que aprueba la Primera Distribución Provisional del
Administrador Judicial). Luego de que el Juzgado apruebe el Convenio Proskauer y esa
aprobación sea definitiva, el Administrador Judicial someterá una moción proponiendo y
peticionando al Juzgado que se apruebe un plan de distribución específico para las
sumas de dinero procedentes del Convenio Proskauer.

P: ¿Cómo puedo objetar al Convenio Proskauer o a sus términos?

R: Cualquier objeción al Convenio de Transacción Judicial Proskauer o a sus términos,
a la Moción para Aprobar Transacción Judicial, a los Honorarios de Abogados o a la
Sentencia y al Auto de Exclusión, deberán presentarse por escrito ante el Tribunal en la
Acción SEC (por sus siglas en inglés, Securities Exchange Commission – Comisión de
la Bolsa de Valores de EE.UU.), a más tardar el 23 de noviembre de 2018. Cualquier
objeción presentada después de dicha fecha se considerará como renunciada y el
Juzgado no la tomará en consideración. Aquellos que deseen comparecer y presentar
objeciones en la Audiencia de Aprobación Definitiva deben incluir una solicitud de
comparecencia a través de sus objeciones sometidas por escrito. Para cualquier
instrucción adicional, favor de referirse al Auto de Programación y a la Notificación, que
se encuentran en los enlaces arriba mencionados.




                                            5
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18            Page 20 of 24 PageID 82701



P: ¿En qué momento el Juzgado tomará su decisión final sobre la Moción para
Aprobar Transacción Judicial?

R: La Audiencia de Aprobación Definitiva está programada para el viernes, 14 de
diciembre de 2018, a las 10:00 am. El Juzgado emitirá su fallo en la audiencia o en
algún momento posterior.

P: En caso que el Juzgado autorice la moción, ¿cuándo podré recibir el pago de
distribución que me corresponde?

R: El Convenio Proskauer contempla que el Administrador Judicial presente la Moción
para la aprobación de un plan de distribución después de que el Juzgado apruebe el
convenio y el monto convenido sea pagado al Administrador Judicial.

El momento del pago del monto convenido depende, primero de cuando el Juzgado
someta la Moción aprobando el Convenio Proskauer y, segundo, si alguna parte
objetante someta una apelación a la Moción sometida por el Juzgado aprobando el
Convenio.

Todavía hace falta que se determine el momento de la aprobación del Tribunal y
cualquier distribución subsecuente. En cuanto contemos con información adicional, el
Administrador Judicial y el Interventor publicarán las actualizaciones en los sitios web del
Síndico de Stanford Financial Group y en los sitios web del Interventor.

P: Ya presenté una forma de Forma de Prueba de Reclamación ante el
Administrador Judicial de los Estados Unidos. ¿Es necesario que presente otra
forma de Prueba de Reclamación para ser considerado dentro del Plan de
Distribución Proskauer?

R: NO. Si usted ya presentó una forma de Prueba de Reclamación ante el Administrador
Judicial de los Estados Unidos, Usted NO necesita presentar otra forma. Por el momento
no se requiere que realice acción adicional.

P: No he recibido el Aviso de Determinación con mi número de reclamación.
¿Cómo confirmo que recibieron mi forma de Prueba de Reclamación?




                                             6
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18        Page 21 of 24 PageID 82702


R: Debe comunicarse con el Agente de Reclamaciones del Administrador Judicial para
solicitar su número de reclamación:

      (1)    por correo electrónico info@stanfordfinancialclaims.com, o
      (2)    por teléfono: 866-964-6301 o 317-324-0757.




                                          7
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18   Page 22 of 24 PageID 82703




                       EXHIBIT 4
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18                   Page 23 of 24 PageID 82704


                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

   SECURITIES AND EXCHANGE                           §
   COMMISSION,                                       §
                                                     §
               Plaintiff,                            §
                                                     §
   v.                                                §      Civil Action No. 3:09-cv-0298-N
                                                     §
   STANFORD INTERNATIONAL BANK,                      §
   LTD., et al.,                                     §
                                                     §
               Defendants.                           §
                                                     §

   RALPH S. JANVEY, IN HIS CAPACITY                  §
   AS COURT-APPOINTED RECEIVER                       §
   FOR THE STANFORD RECEIVERSHIP                     §
   ESTATE, AND THE OFFICIAL                          §
   STANFORD INVESTORS COMMITTEE,                     §
                                                     §
               Plaintiffs,                           §      Civil Action No. 3:13-CV-0477-N-BG
                                                     §
   v.                                                §
                                                     §
   PROSKAUER ROSE, LLP,                              §
   CHADBOURNE & PARKE, LLP, AND                      §
   THOMAS V. SJOBLOM,                                §
                                                     §
               Defendants.                           §

                              DECLARATION OF JUDITH R. BLAKEWAY

          JUDITH R. BLAKEWAY declares under penalty of perjury that the following is true and

correct:

          1.        I am an attorney for The Official Stanford Investors Committee (“OSIC”) in the

above-referenced action.

          2.        I file this declaration to certify compliance with paragraph 3(a) of the Court’s

September 11, 2018 Scheduling Order [Doc. 2780] (the “Scheduling Order”), which requires that



4819-3027-2370.1/40936/0110/091818
Case 3:09-cv-00298-N Document 2810 Filed 12/04/18                  Page 24 of 24 PageID 82705


the Notice of Settlement and Bar Order Proceedings (the “Notice”)”be sent via electronic service

to all counsel of record for any person who has been or is, at the time of Notice, a party in any

case included in In re Stanford entities Securities Litigation, MDL No. 2099 (N.D. Tex.) (the

“MDL Proceeding”), the SEC Action, or the Litigation, who are deemed to have consented to

electronic service through the Court’s CM/ECF System under Local RuleCV-5.1(d).”

          3.        The Clerk of the Court caused the Notice of Settlement and Bar Order

Proceedings to be filed on the electronic case dockets of all open and pending Stanford-related

actions in the MDL proceeding on September 14, 2018.

          4.        Accordingly, the undersigned hereby certifies compliance with paragraph 3(a) of

the Scheduling Order.



                                                /s/Judith R. Blakeway
                                                Judith R. Blakeway




                                                   2
4819-3027-2370.1/40936/0110/091818
